Ladd, J.
The statute has provided a tribunal for the correction of assessments, regardless of the circumstances out; of which the errors arise, and for this purpose it is quite1 immaterial whether these result from mistake in computa-; tion or of judgment or of some irregularity or from willful wrong. This clearly appears from its wording: “Any person who may feel himself aggrieved at anything in the assessment of his property, may appear before said board of equalization in person, or by agent, at the time and place mentioned in the preceding section, and have the same corrected in such manner as to said board may seem just and equitable, and the assessors shall meet with said board and correct the assessment books as they may direct. Appeals may be taken from all boards of equalization to the circuit court of the county where the assessment is made.” Section 821, Code 1873. That it is broad enough to permit of j the correction of excessive assessments fraudulently made cannot be doubted, and full protection is afforded through the right of appeal to the courts. It was declared in the early cases of Macklot v. City of Davenport, 17 Iowa, 382, “that, whore a statute upon a particular subject has provided a tribunal for the determination of questions connected with that subject, the jurisdiction thus conferred is exclusive, unless otherwise expressed or clearly manifested; and that generally, where a statute in relation to revenue provides a tribunal for the correction of the errors of. the *120officers by a proceeding in the nature of an appeal to it, such quasi appellate jurisdiction is exclusive.” And such has been, the tenor of all the subsequent decisions of this court. Robbins v. Magoun, 101 Iowa, 580; Wilson v. Cass County, 69 Iowa, 147; Harris v. Fremont County, 63 Iowa, 639; Polk County v. Sherman, 99 Iowa, 60; Nugent v. Bates, 51 Iowa, 77; Smith v. City of Marshalltown, 86 Iowa, 516. See cases collected in note to Holland v. Mayor, etc., 69 Ann Dec. 198. See Crawford County v. Laub, 110 Iowa, 355. In none of these cases, however, was the element of fraud involved. An error in overvaluation is always subject to correction, and, if fraudulent, differs from others only with respect to the motive of the assessor. The same remedy is available, and there appears no good reason for not following it. But it is said fraud vitiates everything, and for this reason resort may bo had directly to the courts. That may be true as between private parties, but the state and its agencies ought not to be deprived of the revenues, nor the citizen relieved of his just portion of the burden of taxation because of the evil motive of the officer. Assessniont of real estate is made but once in two years, and even if; ás a condition of setting aside the assessment as void, the owner might be required to pay his just portion of taxes, it is, at least doubtful whether any provision in the Code of 1873 warranted an assessment in such a case for the following year. The court has no power to make an original ’assessment as would be necessary in such a condition. On the other hand; there is no limitation as to the character of the errors subject to correction in the manner pointed out by the statute evidently intended to include all, and no ground appears for excluding those of a fraudulent nature, or for applying to them a different remedy. In so far as the public is concerned, the citizen is only entitled to the correction of the assessment, and to obtain this he must adopt the method pointed out by the statute. If ho suffer because of the bad motive of the assessor, his remedy is *121against that officer and his bondsmen. Parkinson v. Parker, 48 Iowa, 667. Smith v. McQuiston, 108 Iowa, 363, is in conflict with our conclusion, as there the valuation the assessment roll was not that of the assessor, and it was held that the auditor might correct by entering the valuation actually fixed by that officer. We do not overlook the decisions of other states, to the effect that a remedy may bo had through injunction proceedings, declaring an assessment fraudulently made void. See Merrill v. Humphrey, 24 Mich. 170 ; Walsh v. King, 74 Mich. 350 (41 N. W. Rep. 1080); Milwaukee Iron Co. v. Town of Hubbard, 29 Wis. 51; Buttenuth v. Bridge Co., 123 Ill. 535 (17 N. E. Rep. 439, 5 Am. St. Rep. 545). But the' decisions of the local board of review in those states fixing the assessed value are final, and no other remedy is provided. This is the main reason there given by the courts for resorting to an extraordinary remedy. The sole issue is between the tax-2)ayer and the public. The government is not responsible for the negligence or wrongful acts of its officers, unless made so by the constitution or statutes, or that is to be fairly inferred therefrom. No evil purpose may be imputed to it. “The king can do no wrong.” As between it and the taxpayer, it owes no duty save that of providing for the just distribution of the burdens of taxation. To that end, a tribunal for the correction of errors lias been established, and a mode of procedure prescribed, and the bad motive of the officer cannot deprive that tribunal of its exclusive original jurisdiction.
II. The act admitting Iowa as' a state prohibits the taxing the property of nonresident proprietors higher'than that of residents. This, doubtless, relates to enactments by the legislature, but, in any event, docs not relieve nonresidents discriminated against from pursuing the remedy provided by the statute. We decide, not that discrimination will be tolerated, but that the 2flaintiffs neglected the only remedy available.- — Aeeirmed.
Granger, O. J., not sitting.